02-10-381-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00381-CV 
 
 



Bridgett Davis


 


APPELLANT




 
V.
 




Fort Worth Independent School District, Self
  Insured


 


APPELLEE 



 
 
------------
 
FROM County
Court at Law No. 3 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On
June 27, 2011, we notified appellant that the brief she attempted to file was
deficient and warned her that if she did not file a compliant brief, it could
result in this court striking the filed brief, considering the noncomplying
points as waived, or dismissing the appeal.  On July 14, 2011, appellant filed
her sixth motion for extension of time to complete her brief.  On July 29, 2011,
this court granted that extension and ordered appellant to file her amended brief
on or before Monday, August 8, 2011.  We stated that if appellant’s brief is
not corrected in all respects and filed by Monday, August 8, 2011, this appeal
will be dismissed for failure to comply.
On
August 11, 2011, appellant filed her seventh motion for extension of time to
file appellant’s brief.  It is ordered that the motion is DENIED.
Because
appellant did not file her amended brief in accordance with our order, we strike
her noncomplying brief and dismiss the appeal.  See Tex. R. App. P.
38.8(a), 38.9(a), 42.3(c), 43.2(f).
We
deny appellant’s “Application For Approval Of Reimbursement Of Fees.”
 Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.  
 
DELIVERED: 
August 25, 2011




[1]See Tex. R. App. P. 47.4.